Citation Nr: 1745579	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left shoulder impingement syndrome and left shoulder acromioclavicular joint degenerative joint disease (hereinafter "left shoulder disability").

2. Entitlement to a disability rating in excess of 30 percent for sinusitis with residuals of septoplasty (hereinafter "sinus disability").

3. Entitlement to service connection for multilevel cervical disc degeneration and spondylosis (hereinafter "cervical spine disability").

4. Entitlement to a compensable rating for a right thumb strain.

5. Entitlement to a disability rating in excess of 10 percent for intervertebral disc syndrome of circumflex nerve cervical spine (hereinafter "IVDS").

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1994.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

In August 2013, the Veteran's ratings were increased to 30 percent for his sinus disability and 20 percent for his left shoulder disability.   As these are not the maximum disability ratings possible, the appeals remain in appellate status and are properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran's left shoulder disability was originally rated at 10 percent disabling in an October 1994 rating decision.  Thereafter, in a June 2009 rating decision, the RO recharacterized the issue as IVDS and continued the 10 percent evaluation.  In June 2010, the Veteran submitted a timely notice of disagreement (NOD) in response to the June 2009 rating decision.  In an August 2013 rating decision, the RO recharacterized the issue of IVDS as a left shoulder disability from May 21, 2013 and increased the disability rating to 20 percent, keeping the separate issue of IVDS rated at 10 percent disabling from September 1, 1994 to May 21, 2013.  A statement of the case was issued in August 2013 pertaining to the issues of a sinus disability, a left shoulder disability, a right thumb strain, and a cervical spine disability.  A statement of the case has not been issued regarding the issue of IVDS rated at 10 percent disabling from September 1, 1994 to May 21, 2013, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Additionally, the Board notes that in an October 2016 rating decision, the RO denied the Veteran's claim for a TDIU.  In December 2016, the Veteran submitted a timely NOD in response to the October 2016 rating decision.  A statement of the case has not been issued; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Finally, the Board notes that in August 2017, the issue of entitlement to an initial disability rating in excess of 10 percent for Achilles tendonitis and degenerative arthritis of right foot heel pain was certified to the Board.  The Board is required by statute to adjudicate cases in docket order, except for situations which fall under 38 U.S.C.A. § 7107(f).  As this case is not yet ready for adjudication under docket order requirements, the Board is, at this time, prohibited from issuing a decision on any of the other issues on appeal.  Accordingly, any additional issues which have been certified to the Board remain pending at the Board and will be addressed in a separate decision when the appeal is in docket order.

The issues of entitlement to a disability rating in excess of 20 percent for a left shoulder disability; entitlement to service connection for a cervical spine disability; entitlement to a disability rating in excess of 10 percent for IVDS; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. On April 6, 2017, prior to the promulgation of a decision by the Board, the Veteran's representative indicated on record at the January 2017 Travel Board hearing that the Veteran wished to withdraw the appeal as to the claim for a compensable rating for a right thumb strain.

2. Resolving reasonable doubt in favor of the Veteran, for the entire period of the appeal, the Veteran's sinus disability has been manifested by near constant sinusitis characterized by severe headaches, sinus pain, and tenderness of the affected sinus areas, with purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for a compensable rating for a right thumb strain have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. For the entire appeal period, the criteria for a rating of 50 percent, but no higher, for a sinus disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6511 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in December 2008.  The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.

Prior to the promulgation of a decision by the Board, the Veteran's representative indicated on the record at the January 26, 2017 Travel Board hearing that the Veteran wished to withdraw his appeal as to the claim for entitlement to a compensable rating for a right thumb sprain.  As there are no allegations of error of fact or law remaining for appellate consideration at this time, the appeal is dismissed.

III.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Factual Background and Analysis

The Veteran's sinus disability is currently rated as 30 percent disabling under DC 6511.  Under DC 6511, a 30 percent rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned when there is chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

Turning to the evidence of record, the Veteran's service treatment records (STRs) show the Veteran underwent septoplasty for nasal obstruction in 1991.

Post-service private treatment records reflect the Veteran underwent additional septoplasty surgery in 1998.  Private treatment records from 2002 note a diagnosis of sinusitis.  Additionally, private treatment records from 2013 show the Veteran experienced purulent nasal discharge, sinus pressure, and tender sinus areas.

The Veteran underwent a VA examination for his sinus disability in January 2009.  He reported being diagnosed with chronic ethmoid sinusitis.  He stated that his sinuses caused him constant problems and that experienced incapacitating episodes as often as three times a year, with each episode lasting two weeks.  He reported headaches, difficulty breathing through his nose, and hoarseness in his voice, along with pain.  His sinus disability was treated with Afrin spray.

In September 2010, the Veteran was afforded an additional VA examination for his sinus disability.  He stated that his sinus problems were constant and that he experiences thirteen non-incapacitating episodes each year.  He reported experiencing headaches one to three times per month, which required bed rest, pain in his sinus cavities and crusting around his nose.  The examiner diagnosed the Veteran with sinusitis and found subjective factors of nasal congestion.

During his January 2017 Travel Board hearing, the Veteran testified that his sinus disability symptoms included weekly debilitating headaches lasting three to six hours for each occurrence, which required him to lie down in a dark room, ongoing tenderness in his sinus areas, as well as discharge from his eyes and nose, normally clear and runny, but occasionally crusty, thick, and pungent smelling in nature.  He stated that he has not received treatment since filing his claim in 2008, but that he takes over-the-counter medications to help with his painful and contracting sinuses, as well as Afrin six to eight times each day for sinus pain and congestion.  He stated that over the last year, he was required to take antibiotics for his sinuses.
Upon review of the record, the Board finds that a disability rating in excess of 30 percent for the Veteran's service-connected sinus disability is warranted.  The evidence from the Veteran's VA examinations, private treatment records, and hearing testimony reflect that the Veteran's sinus disability more nearly approximates a 50 percent rating.

Following his septoplasty surgeries in 1991 and 1998, the Veteran has reported constant problems with his sinusitis.  As evidenced by his VA examinations and private treatment records, he has consistently been shown to have symptoms of frequent and severe headaches that are debilitating in nature, sinus pain, sinus tenderness, and purulent or crusty nasal discharge.   

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent disability rating, but no higher, is warranted for the Veteran's service-connected sinus disability for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.97, DC 6511; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While some of the symptoms experienced by the Veteran approximate those listed in the 30 percent criteria, the Board finds that, overall, his symptoms (including constant sinusitis, headaches, pain, sinus tenderness, and purulent or crusting discharge following repeated surgeries) are of similar duration, frequency, and severity as those described for the 50 percent rating under DC 6511.  Accordingly, a disability rating of 50 percent for a sinus disability for the entire period on appeal is granted.     


ORDER

Entitlement to a compensable rating for a right thumb sprain is dismissed.

Entitlement to a 50 percent disability rating for sinusitis with residuals of septoplasty for the entire period on appeal is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Left Shoulder Disability

With regard to the Veteran's claim for a disability rating in excess of 20 percent for left shoulder impingement syndrome and left shoulder acromioclavicular joint degenerative joint disease, a remand for a new VA examination is necessary to ensure that the Board has adequate information as to the Veteran's reported flare-ups.  In a May 2013 VA examination report, the examiner noted that the Veteran reported flare-ups in his left shoulder which impacted loss of range of motion and produced severe loss of strength, varying degrees of pain, and hypersensitivity.  While the examiner remarked that there was additional limitation of functional ability of the Veteran's left shoulder during flare-ups, described as pain upon range of motion testing, he stated that he was unable to provide the degree of additional range of motion loss, as the degree of this limitation could not be determined based on the findings of this isolated exam.
 
The Court addressed the adequacy of a VA examiner's opinion as it pertains to additional functional loss during reported flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that a new VA examination and opinion are necessary when the examiner does not obtain information from the Veteran regarding the severity, frequency, duration, or functional loss manifestations of any reported flare-ups, and that in declining to offer an opinion regarding additional functional loss as it relates to reported flare-ups, the examiner must provide adequate rationale for doing so.  Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

The Board finds the May 2013 VA examination for the Veteran's left shoulder to be inadequate for evaluation purposes because the examiner did not estimate range of motion loss based on the Veteran's reported flare-ups and their impact.  In declining to provide an opinion on this matter, the examiner's rationale was inadequate, as he did not offer an explanation as to why an opinion could not be rendered, nor did he cite to anything in the record or state that he lacked the necessary knowledge or experience to offer this type of opinion.  For these reasons, the Board finds that a remand is necessary for a new VA examination.

Cervical Spine Disability

With regard to the Veteran's claim for service connection for multilevel cervical disc degeneration and spondylosis, it is unclear as to whether the claims file contains all of the Veteran's service treatment records, as the RO has stated in prior rating decisions that the Veteran's service treatment records were incomplete.  Thus, the AOJ should attempt to obtain all outstanding service treatment records from the Veteran's active service.

IVDS

In June 2009, the RO denied the Veteran's claim for a disability rating in excess of 10 percent for intervertebral disc syndrome of circumflex nerve cervical spine.  In June 2010, the Veteran submitted a timely notice of disagreement.  Thereafter, the Veteran's claim was recharacterized as a left should disability from May 21, 2013, keeping the issue of IVDS rated at 10 percent disabling from September 1, 1994 to May 21, 2013.  While a statement of the case was issued in August 2013 pertaining to the issue of a left should disability, a statement of the case was not issued pertaining to the issue of IVDS.  It is therefore proper to remand the issue of entitlement to a disability rating in excess of 10 percent for IVDS to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

In October 2016, the RO denied the Veteran's claims for entitlement to a TDIU.  In December 2016, the Veteran submitted a timely notice of disagreement.  While the AOJ has acknowledged the Veteran's notice of disagreement, it does not appear that a statement of the case was issued.  It is therefore proper to remand the issue of entitlement to a TDIU to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records from the Veteran's active service and associate them with the Veteran's claims file.  

2. Thereafter, if and only if additional service treatment records are added to the record, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed cervical spine disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability is etiologically related to the Veteran's active service.

b. Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability is (1) proximately due to, (2) the result of, or (3) aggravated by a service-connected disability, to include specifically the Veteran's service-connected left shoulder disability.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected left shoulder disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If possible, provide these tests for the opposite joint.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a. Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. 

b. Indicate whether the examination is taking place during a period of flare-up, and if it is not, the examiner should ask the Veteran to describe the flare-ups, including:  frequency, duration, severity, and functional impairment.

c. Provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degrees of additional range of motion during flare-ups without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4. Issue a statement of the case addressing the issue of entitlement to a disability rating in excess of 10 percent for IVDS.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

5. Issue a statement of the case addressing the issue of entitlement to a TDIU.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

6. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


